NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3388-18T1

ALMA MILEY,

          Plaintiff-Appellant,

v.

ANDREW M. FRIEL,

          Defendant-Respondent.


                   Argued December 10, 2019 – Decided January 9, 2020

                   Before Judges Gilson and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Docket No. L-0084-18.

                   Mario A. Iavicoli argued the cause for appellant.

                   Harold H. Thomasson argued the cause for respondent
                   (Amy F. Loperfido & Associates, attorneys; Harold H.
                   Thomasson, on the brief).

PER CURIAM

          In this automobile accident case, plaintiff Alma Miley appeals the Law

Division's summary judgment dismissal of her personal injury and property
damages complaint against defendant Andrew M. Friel, the driver of the car that

struck plaintiff. Because we conclude genuine issues of material fact precluded

summary judgment, we reverse.

      When reviewing an order granting summary judgment, we apply the same

standard as the trial court. Templo Fuente De Vida Corp. v. Nat'l Union Fire

Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016). A court should grant summary

judgment when the record reveals "no genuine issue as to any material fact" and

"the moving party is entitled to a judgment or order as a matter of law." R. 4:46-

2(c). We owe no special deference to the motion judge's conclusions on issues

of law. Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995). We therefore consider the facts in a light most favorable to plaintiff.

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 523 (1995).

      The accident occurred at the intersection of Holly and High Streets in

Glassboro, when the front end of the vehicle driven by plaintiff was struck by

the car driven by defendant. Plaintiff's direction of travel was controlled by a

stop sign; defendant's direction of travel was not.

      Plaintiff claimed she "stopped at [the] stop sign on Holly Avenue [sic] and

looked both ways, proceeded into the intersection" traveling five to seven miles

per hours "when in the middle of the intersection, almost to the other side" the


                                                                          A-3388-18T1
                                        2
front end of her vehicle was struck by defendant's vehicle. Further, "defendant

was driving well above the speed limit[,]" causing the collision. As a result of

the impact, plaintiff's car jumped the curb, landing on a residential front lawn.

       Defendant's version of the events differed significantly. He claimed he

was traveling twenty miles per hour while plaintiff was traveling "probably

[thirty], [forty] miles an hour" but "definitely over the speed limit" at the time

of the impact. Defendant stated he noticed plaintiff's vehicle "at the very last

second . . . when she was coming through" the intersection.

      Defendant's passenger partially corroborated and partially contradicted

the accounts of both parties. According to the passenger, "both vehicles [we]re

traveling about the same speed" at the time of impact: plaintiff was traveling

"at least [thirty-five] to [forty] miles per hour"; defendant was traveling

approximately thirty-five miles per hour. Defendant's passenger testified there

was no "indication that [plaintiff] attempted to stop before the impact . . . ."

      Prior to the close of discovery, defendant moved for summary judgment,

arguing the record was devoid of any evidence demonstrating defendant was

speeding at the time of impact.        Plaintiff countered the record "at least"

supported a comparative negligence theory. Plaintiff also argued the stop sign

was erected without prior approval of the Commissioner of Transportation


                                                                            A-3388-18T1
                                         3
pursuant to N.J.S.A. 39:4-8 and N.J.S.A. 39:4-202, rendering the intersection

uncontrolled. Because she was the first vehicle to enter the intersection, plaintiff

claimed she had the right of way.

      Following argument, the motion judge rendered an oral decision,

supplemented by a written decision, granting defendant's motion. The judge

concluded "the evidence [wa]s so in favor of [d]efendant that [p]laintiff ha[d]

not stated a claim from which . . . reasonable minds could differ in deciding that

[plaintiff] was not at least [fifty-one percent] or more at fault." In reaching his

decision, the judge found "[p]laintiff had the stop sign and [d]efendant had the

right of way . . . . Moreover, there [wa]s no evidence to indicate what speed

would be necessary to push a car the distance [p]laintiff's was pushed under all

the circumstances."

      According to the judge, the "conflicting testimony of the speeds of the

involved cars would have to be reviewed scientifically . . . requiring expert

testimony." Because discovery had not yet closed, the motion judge dismissed

plaintiff's complaint without prejudice, affording her the opportunity to retain

an accident reconstruction expert to opine that the vehicle driven by defendant




                                                                            A-3388-18T1
                                         4
was speeding at the time of impact. 1 The judge also rejected plaintiff's argument

that the stop sign was illegal.

      On appeal, plaintiff renews her arguments, asserting the motion judge

erred in granting defendant's motion for summary judgment. More particularly ,

plaintiff presents the following points for our consideration:

           I.   THE STOP SIGN AT HOLLY AND HIGH
                STREETS, GLASSBORO, NJ, IS ILLEGAL AND
                THEREFORE OF NO LEGAL EFFECT SINCE
                GLASSBORO     DID   NOT     ADOPT   AN
                ORDINANCE         APPROVING        THE
                INSTALLATION OF THE STOP SIGN AND
                SINCE THE COMMISSIONER OF THE NJ
                DEPARTMENT OF TRANSPORTATION DID
                NOT APPROVE THE INSTALLATION OF THE
                STOP SIGN AND GLASSBORO VIOLATED THE
                LAW REGARDING THE INSTALLATION OF
                THAT STOP SIGN.

          II.   . . . PLAINTIFF HAS DEMONSTRATED THAT
                SUFFICIENT EVIDENCE EXISTS IN THE
                RECORD THAT SUPPORTS A DENIAL OF THE
                SUMMARY JUDGMENT MOTION BECAUSE,
                AMONG OTHER FACTORS, . . . DEFENDANT
                ON [FEBRUARY 5, 2016] WAS SPEEDING, DID
                NOT YIELD THE RIGHT OF WAY AT THE

1
  An order dismissing plaintiff's complaint with prejudice was not provided on
appeal, but it is undisputed that plaintiff did not retain an accident
reconstructionist before the close of discovery. Because the order under review
"dispose[d] of all claims against all parties[,]" Janicky v. Point Bay Fuel, Inc.,
396 N.J. Super. 545, 549-50 (App. Div. 2007), it is a final judgment appealable
as of right. R. 2:2-3(a)(1).


                                                                          A-3388-18T1
                                        5
                 CONTROLLED INTERSECTION, FAILED TO
                 MAKE PROPER OBSERVATIONS, NEVER SAW
                 [PLAINTIFF'S] VEHICLE BEFORE IMPACT,
                 AND THE TRIAL COURT DECISION SHOULD
                 BE REVERSED.

         III.    THE [TRIAL] COURT COMMITTED ERROR IN
                 ITS RULING THAT THERE WAS NO EVIDENCE
                 OF . . . DEFENDANT'S NEGLIGENCE, EVEN
                 THOUGH THE [TRIAL] COURT FOUND THAT
                 . . . DEFENDANT WAS EXCEEDING THE SPEED
                 LIMIT      IMMEDIATELY   BEFORE     THE
                 ACCIDENT AND BY RULING THAT . . .
                 PLAINTIFF WAS LEGALLY REQUIRED TO
                 OBEY AN ILLEGALLY INSTALLED STOP
                 SIGN.

      At the outset, we have carefully considered plaintiff's contentions in

points I and III that challenge the legal effect of the unapproved stop sign in

view of the governing law and conclude they lack sufficient merit to warrant

discussion in our written opinion. R. 2:11-3(e)(1)(E). We add the following

brief remarks.

      As the motion judge accurately determined, "the administrative procedure

towns must follow to install stop signs does not negate a driver's responsibility

to follow the rules of the road[,]" requiring plaintiff "to follow the stop sign for

the notice it gave to stop and make observations." Quoting N.J.S.A. 39:4-144,

the judge recognized plaintiff then "was required to 'proceed only after yielding

the right of way to all vehicular traffic on the intersecting street which [wa]s so

                                                                            A-3388-18T1
                                         6
close as to constitute an immediate hazard.'" See Davidson v. Fornicola, 38 N.J.

Super. 365, 379 (App. Div. 1955) (observing the unlawful installation of a stop

sign does not render the sign ineffective for purposes of imposing civil liability

because "[m]otorists may reasonably expect that a stop sign will be respected,

otherwise it will become a trap to innocent persons who rely upon it .").

      Turning to the arguments raised in points II and III, we agree with plaintiff

that genuine issues of material fact required resolution by a jury .          In an

automobile negligence action, "[q]uestions of proper speed and control of a

vehicle are pre-eminently questions of fact for the jury to determine." Universal

Underwriters Grp. v. Heibel, 386 N.J. Super. 307, 321 (App. Div. 2006). We

also have observed the "favored driver" approaching an intersection "has a

continuing duty to exercise due care even though the disfavored driver has a

stop sign to obey." Piccone v. Stiles, 329 N.J. Super. 191, 195 (App. Div. 2000).

      In Piccone, we found summary judgment improper – where the parties

disputed whether the defendant entered an intersection at an excessive speed and

adequately observed the roadway – even though the defendant had the right of

way. Id. at 195-96. We noted the defendant's "obligation to make proper

observations and to take action to avoid an accident [wa]s still very much in

issue, especially . . . where an intersection accident took place." Id. at 195.


                                                                            A-3388-18T1
                                        7
Accordingly, we held "it must be left to the jury to determine who was negligent,

and, assuming that comparative fault is found, what appropriate percentage of

negligence should be allocated to each of the parties at fault." Id. at 196; see

also Town of Kearny v. Brandt, 214 N.J. 76, 98 (2013) (observing that the

factfinder must "assign to each party . . . a percentage of fault" when evaluating

comparative negligence); N.J.S.A. 2A:15-5.2.

      We conclude from our review of the record there are material issues of

fact as to whether defendant made proper pre-accident observations and whether

he took reasonable and effective measures to avoid the accident. In our view,

the facts are not so "one-sided" that defendant is entitled to prevail as a matter

of law. Brill, 142 N.J. at 540.

      We also disagree with the motion judge that expert testimony is necessary

to resolve the conflicting versions of the speed of both vehicles at the time of

the collision. While expert testimony can assist the trier of fact, our Supreme

Court has observed "[t]raditional examples of permissible lay opinions include

the speed at which a vehicle was traveling." State v. McLean, 205 N.J. 438, 457

(2011); see also State v. Hyman, 451 N.J. Super. 429, 442 (App. Div. 2017);

N.J.R.E. 701 ("[T]he [lay] witness' testimony in the form of opinions . . . may

be admitted if it . . . is rationally based on the perception of the witness and . . .


                                                                              A-3388-18T1
                                          8
will assist . . . in determining a fact in issue."). Accordingly, the parties and

defendant's passenger may all testify as to their perceptions of each vehicle's

speed as the accident unfolded, without the necessity of expert testimony.

      Reversed and remanded for further proceedings.         We do not retain

jurisdiction.




                                                                         A-3388-18T1
                                       9